Citation Nr: 0609528	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  98-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the left acromio-clavicular joint with post-operative scar, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran had active service from January 1941 to April 
1946.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New York, New 
York, in April 1995, which denied the claim for an increased 
rating of his left shoulder disorder.

When the case was previously before the Board in September 
2004, the Board remanded the issue of increased rating for a 
left shoulder disorder for additional development.  That 
development has been completed to the extent possible, and 
the case returned to the Board for further consideration of 
the veteran's appeal.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran is left-hand dominant.

3.  The veteran's left shoulder condition is manifest by 
limitation of motion to shoulder level as a result of pain, 
arthritis, and complaints of weakness and flare-ups.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for left shoulder condition are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes  5010, 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

In this case, in September 2001 and December 2003 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as September 1996, a May 
1998 Statement of the Case (SOC), a January 1999 Supplemental 
Statement of the Case (SSOC), a September 2004 Board remand, 
and SSOC's from April 2003, March 2004, and July 2005.  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service treatment and 
examination reports, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for an increased rating, any 
question as to an appropriate effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; Mayfield, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Factual Background

In an April 1946 rating decision, the RO established service 
connected for chronic residuals of an acromio-clavicular 
separation.  

In March 1996, the veteran underwent a VA shoulder 
examination.  Pertinent service and medical history was 
discussed.  At this time, the veteran complained of painful 
shoulder movement, noting that elevating his arm over his 
head was particularly painful.  The veteran also complained 
of trouble sleeping on his left side and difficulty lifting 
heavy weight.

Upon physical examination, a 3 inch scar was observed over 
the left acromio-clavicular joint, which the examiner related 
to the veteran's in-service surgery.  No swelling or 
deformities were observed.  The left shoulder range of motion 
was 170 degrees flexion, internal rotation to 80 degrees, 
external rotation to 80 degrees, abduction to 160 degrees, 
and adduction to 50 degrees.  X-ray images revealed 
subluxation of the left acromio-clavicular joint and mild 
osteoarthritis.  The veteran was diagnosed with subluxation 
of the left acromio-clavicular joint and mild osteoarthritis.

VA outpatient records from October 1997 refer to the 
veteran's shoulder separation and his acromio-clavicular 
joint fascial interposition arthroplasty.  The veteran 
reported pain over the years, but did not indicate any 
specific complaints at the time of his evaluation.  
Complaints of pain continued in December 1997, when the 
veteran was diagnosed with acromio-clavicular joint 
arthritis, based in part on x-ray findings.  

A statement from a private physician in October 1998 
indicates the veteran has bilateral chronic shoulder pain, 
greater in the left shoulder.  Range of motion of 90 degrees 
was noted.  In pertinent part, x-rays images showed 
degenerative changes in the acromio-clavicular joint.  The 
private physician diagnosed the veteran with chronic pain in 
the shoulder and acromio-clavicular joint arthritis.

The veteran attended a hearing before the RO in November 
1998.  There, he testified that he is left hand dominant.  He 
indicated that he took codeine between 0 and 4 times per day.  
With respect to range of motion, the veteran indicated that 
he could lift his arm to about shoulder level.  He reported 
that he was able to lift about five pounds.  He indicated 
that any movement above shoulder level results in pain.  He 
added that his doctor told him to use hot and cold pads.  

In December 1998, the veteran was given a VA orthopedic 
examination for his shoulder and pertinent medical history 
was discussed.  The veteran subjectively complained of pain 
and inability to pull or push with his left arm.  The veteran 
indicated a baseline pain level of 2 to 3 out of 10 at rest.  
Pain was reported to be moderate during the daytime and 
severe at night, when the veteran slept on his left side.  No 
stiffness, swelling, heat or instability was indicated.  The 
veteran reported essentially no flare-ups.

Upon physical examination, no edema, effusion, or instability 
was observed.  Mild weakness of the left shoulder and 
tenderness of the left acromio-clavicular joint were 
recorded.  Objective evidence of painful motion was observed 
in the left shoulder.  Mild ankylosis was recorded in the 
context of limitation of internal rotation and adduction by 
six inches from the angle of scapular whereas on the right 
side, there is no deficit.  After a review of x-ray images 
from October 1997, the veteran was diagnosed with left 
shoulder dislocation of the acromio-clavicular joint and 
status post traumatic arthritis with limitation of motion.  
In evaluating functional loss, the examiner noted that the 
veteran used his left hand as his helping hand, though he is 
left hand dominant.  He was able to use his right hand for 
hygiene and other purposes.

On a June 1999 VA examination the veteran complained of pain 
in the acromio-clavicular joint when he lifts his hand above 
his head.  Upon physical examination, the veteran was found 
to have a 16 1/2 centimeter scar over his left shoulder.  This 
scar was described as nontender and mobile.  Abduction was 
110 degrees, flexion was 130 degrees, external rotation was 
18 degrees, and internal rotation was described as full.  X-
ray images were viewed, and the examiner found the shoulder 
joint to be essentially normal, with mild degenerative joint 
disease observed in the acromio-clavicular joint.  The 
examiner diagnosed residual surgical scar with no 
complications, and post traumatic arthritis in the left 
acromio-clavicular joint and bicipital bursitis due to trauma 
with limited range of motion.

In April 2001, the veteran complained of shoulder and neck 
pain during VA outpatient treatment.

In October 2001, the veteran underwent a VA examination where 
pertinent service and medical history were discussed.  The 
veteran complained of pain in the left shoulder when the 
shoulder is moved above 90 degrees.  The veteran reported 
that he was unable to throw a ball or swim.  Damp weather and 
lifting were said to precipitate flare-up, while rest was 
said to alleviate this.

Upon physical examination, pain was noted with range of 
motion testing, at the end stage of all movements.  No 
effusion, edema, instability, or weakness was noted.  
Tenderness was found on the anterior aspect of the acromio-
clavicular joint.  Range of motion was flexion to 158 
degrees, abduction to 140 degrees, external rotation to 88 
degrees, and internal rotation to 72 degrees.  X-ray images 
revealed degenerative changes in the acromio-clavicular 
joint.

The veteran underwent his most recent VA orthopedic 
examination in April 2005.  The claims file was reviewed and 
the veteran's pertinent medical history was discussed.  The 
veteran reported pain in the left shoulder when his arm is 
moved above 90 degrees.  He stated that he was taking two 
tablets of ibuprofen daily.  He also indicated that he has 
flare-ups of pain.  Throwing motions were said to precipitate 
problems and the veteran indicated rest alleviates his flare-
ups.  He reported that his pain increased to 6 out of 10 
during flare-ups, and during these times his shoulder range 
of motion is limited 75 percent.

With respect to daily activities, he reported being 
independent with all activities except that he had difficulty 
grooming or washing his back.  He also stated that he cannot 
hammer, and that he cannot sleep on his left side.  

Physical examination led to complaints of pain in the left 
shoulder at the end of all movements.  After 5 repetitions, 
the veteran's internal and external rotations were limited 15 
degrees.  The pain was reported to increase to 5 out of 10, 
and mild endurance deficit and weakness were noted.  The 
examiner found fatigue quantification was not possible and 
pain was found to have a major functional impact.  Painful 
motion was found, edema was described as mild, and no 
effusion, instability, redness, heat, or ankylosis was 
observed.  Tenderness and weakness were noted.  Upon range of 
motion testing, the veteran's left shoulder flexion was 0 to 
150 degrees, abduction was 0 to 110, external rotation was 0 
to 88 degrees, and internal rotation was 0 to 74 degrees.  X-
ray evidence indicated degenerative changes in the left 
shoulder. 

The veteran was diagnosed as status post surgical repair of 
the left shoulder.  In summary, the physician found the 
veteran to have limitation of motion above 90 degrees due to 
pain and weakness.  Further, the veteran could not perform 
repeated use of his left shoulder in activities such as 
throwing, lifting a weight, and holding a hammer.  The 
veteran was independent in daily activities, but has 
difficulty cleaning his back.  While mild to moderate 
increases in weakness and lack of endurance were noted, no 
increase in incoordination or fatigue was seen.


Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005).  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the RO has currently evaluated the veteran's left 
shoulder condition as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5202 (a hyphenated Diagnostic 
Code is used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned.)  

Traumatic arthritis is rated under Diagnostic Code 5010 based 
on the criteria contained in Diagnostic Code 5003.  38 C.F.R. 
§ 4.71 (2005).  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
The maximum evaluation under this Diagnostic Code is 20 
percent.  Thus, an increased rating cannot be assigned under 
this Code.

The Board further notes that, under the laws administered by 
VA, disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  A distinction is made 
between major (dominant) and minor upper extremities for 
rating purposes.  In the instant case, the veteran's left 
shoulder is considered the major upper extremity.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the major arm when 
motion is possible to the shoulder level.  Limitation of 
motion to midway between the side and shoulder level warrants 
a 30 percent evaluation.  A 40 percent evaluation for 
limitation of motion of the major arm requires that motion be 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Code 
5201.

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent evaluation is 
warranted for malunion of the humerus of the major upper 
extremity with moderate deformity.  A 30 percent rating 
requires marked deformity.  A 20 percent evaluation is also 
warranted for infrequent episodes of dislocation of the 
scapulohumeral joint of the major upper extremity with 
guarding of movement only at the shoulder level, while a 
30 percent evaluation requires frequent episodes of 
dislocation and guarding of all arm movements.  A 50 percent 
evaluation is warranted for fibrous union of the humerus of 
the major upper extremity.  A 60 percent rating requires 
nonunion of the humerus (a false, flail joint).  An 
80 percent evaluation requires loss of the head of the 
humerus.  38 C.F.R. § 4.71a, Code 5202.

In cases of clavicular or scapular impairment, with 
dislocation, a 20 percent rating is warranted where either 
the major or minor arm is involved.  Nonunion of the clavicle 
or scapula with loose movement shall be assigned a 20 percent 
rating, while nonunion without loose movement warrants a 10 
percent evaluation.  Malunion of the clavicle or scapula may 
be assigned a 10 percent rating, or may be rated based on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  38 
C.F.R. § 3.159(a)(1).

In the instant case, the Board finds that the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent for his service-connected left shoulder 
condition.  While the Board notes the RO utilized Diagnostic 
Code 5202, the Board finds this Code to be inapplicable.  
That Code involves impairment of the humerus.  Such a finding 
has never been noted in the evidence of record.  The evidence 
clearly establishes impairment of the acromio-clavicular 
joint.  Thus, in the absence of any impairment of the 
humerus, an increased rating under Diagnostic Code 5202 is 
not warranted.

The Board has also considered Diagnostic Code 5203 for 
impairment of the clavicle or scapula, which would be an 
appropriate Code, although the maximum evaluation is 20 
percent.  As the veteran is already in receipt of 20 percent, 
an increased rating under this Code is not warranted.

The Board finds that the most appropriate code is Diagnostic 
Code 5201 for limitation of motion.  The multiple VA 
examinations note the veteran is able to raise his arm above 
his head, with the most recent examination noting flexion to 
150 degrees, abduction to 110 degrees and external rotation 
to 88 degrees.  However, the evidence has consistently shown 
that the veteran has complained of pain upon lifting his arm 
above 90 degrees.  Thus, considering the veteran's complaints 
of pain, weakness, and flare-ups of such, his symptoms 
support a finding of limitation of motion to shoulder level, 
which comports with the 20 percent evaluation presently 
assigned.

The evidence does not establish that the veteran's limitation 
of motion, even with consideration of his complaints of pain 
and weakness, more nearly approximate a consistent finding of 
limitation midway between side and shoulder level to warrant 
an evaluation of 30 percent.  See DeLuca, supra.

The Board further notes that the evidence does not establish 
ankylosis, especially given the range of motion noted in the 
evidence.  Thus, Diagnostic Code 5200 is not applicable.

Finally, the Board notes that the veteran's left shoulder 
scar related to in-service surgery has been described as 
nontender and mobile.  Thus, a separate rating for the scar 
is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for traumatic arthritis of the left acromio-clavicular joint 
with post-operative scar is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


